Title: From Thomas Jefferson to John Jay, 4 February 1789
From: Jefferson, Thomas
To: Jay, John



Sir
Paris Feb. 4. 1789.

Your favor of Nov. 25. by Gouverneur Morris is duly recieved. [I must beg you to take the trouble of decyphering yourself what follows, and to communicate it to nobody but the President, at least for the present.] We had before understood thro’ different channels that the conduct of the Count de Moustier was politically and morally offensive. It was delicate for me to speak on the subject to the Count de Montmorin. The invaluable mediation of our friend the Marquis de la Fayette was therefore resorted to, and the subject explained tho’ not pressed. Later intelligence shewing the necessity of pressing it, it was yesterday resumed and represented, thro’ the same medium, to the Count de Montmorin, that recent information proved to us that his minister’s conduct had rendered him personally odious in America, and might even influence the dispositions of the two nations, that his recall was become a matter of mutual concern, that we had understood he was instructed to remind the new government of their debt to this country, and that he was in the purpose of doing it in very harsh terms, that this could not increase their desire of hastening paiment, and might wound their affections, that therefore it was much to be desired that his discretion should not be trusted as to the form in which the demand should be made but that the letter should be  written here and he instructed to add nothing but his signature; nor was his private conduct omitted. The Count de Montmorin was sensibly impressed. He very readily determined that the letter should be formed here, but said that the recall was a more difficult business: that as they had no particular fact to alledge against the Count de Moustier they could not recall him from that ministry without giving him another, and there was no vacancy at present. However he would hazard his first thoughts on the subject, saving the right of correcting them by further consideration: they were these; that there was a loose expression in one of his letters which might be construed into a petition for leave of absence, that he would give him permission to return to France, that it had been before decided on the request of the Marquis de la Luzerne that Otto should go to him in London, that they would send a person to America as Chargé des Affaires in place of Otto, and that if the President General Washington approved of him he should be afterwards made minister. He had cast his eye on Colonel Ternant and desired the Marquis to consult me whether he would be agreeable. At first I hesitated, recollecting to have heard Ternant represented in America as an hypochondriac discontented man, and paused for a moment between him and Barthelemy at London of whom I have heard a great deal of good. However I concluded it safer to take one we knew and who knows us. The Marquis was decidedly of this opinion. Ternant will see that his predecessor is recalled for unconciliatory deportment and that he will owe his own promotion to the approbation of the President. He established a solid reputation in Europe by his conduct when Generalissimo of one of the United Provinces during their late disturbances and it is generally thought that if he had been put at the head of the principal province instead of the Rhingrave de Salm he would have saved that cause. Upon the whole I beleive you may expect that the Count de Moustier will have an immediate leave of absence which will soon after become a recall in effect. I will try also to have their consuls admonished as to the line of conduct they should observe.
I shall have the honor of writing you a general letter within a few days: I have now that of assuring you of the sentiments of sincere esteem and respect with which I am Dear Sir your most obedient & most humble servant,

Th: Jefferson

